DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 10/13/2022.

In the response to the Non-Final Office Action 07/13/2022, the applicant states that Claims 1 and 3-20 are pending. Claims 1, 10, 17, and 19 have been amended. 

Claims 1, 10, 17, and 19 have been amended. Claim 2 have been cancelled in previous amendment. In summary, claims 1, and 3-20 are pending in current application.

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
Regarding to claim 1, the applicant argues that Li, Denigan and Frederick do not suggest at least the claimed “generating ... [a] 3D mesh model including ...a texture cover that includes the identified surface cracks in a contrasting color or texture” and “displaying the textured 3D mesh model to provide a visualization of identified surface cracks.” The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
Denigan discloses “generating, by a photogrammetry process executing on the one or more electronic devices, a textured three-dimensional (3D) mesh model of the infrastructure from the segmented 2D images”. For example, in Fig. 2 and paragraph [0018], Denigan teaches  reconstructing 3D model using images of a target object taken from multiple perspectives. In paragraph  [0021], Denigan teaches generating a 3D mesh model. In paragraph [0041], Denigan teaches 3D model of the monument environment is generated based on the set of images using imaging techniques such as SFM, optical flow and/or photogrammetry.
Denigan further discloses “the 3D mesh model including a polygon mesh and a texture cover that includes the identified surface portions in a contrasting color or texture”.  For example, in paragraph [0021], Denigan teaches  generating a 3D mesh model with polygons; Denigan further teaches a textured 3D mesh model is generated by mapping textures obtained from the images onto the mesh mode with polygons. In paragraph [0022], Denigan teaches the markers are recognized in the textured 3D model. In Fig. 6 and paragraph [0038], Denigan teaches  the 3D model 600 includes polygons, gaps, and markers, i.e. indicators, placed on texture features of the curb ramp environment with distance measurements overlaid for display purposes as illustrated in Fig. 6; 
    PNG
    media_image1.png
    154
    355
    media_image1.png
    Greyscale
; Denigan further more teaches detected polygons, gaps, and markers are in texture as illustrated in Fig. 6. In Fig. 7 and paragraph [0039], Denigan teaches reconstructing 3D mesh model, and performing measurements based on these selected points.
Frederick discloses “portions are the identified surface cracks in a contrasting color or texture”. For example, in paragraph [0020], Frederick teaches the 3D model includes color information and texture information; Frederick further teaches determining textures of the surrounding undamaged surface. In paragraph [0032], Frederick teaches determining the texture properties and the color properties of the damaged surface. In paragraph [0033], Frederick teaches the display device 14 presents the 3D model in the same environment as the damaged surface and overlaid onto the damaged surface. In Fig. 3A and paragraph  [0034],  Frederick teaches generating the 3D model; Frederick further teaches a surface 200 has damage 202, such as a scratch, a crack, a dent, an indentation, a hole, or a depression, in the surface 200; Frederick further more teaches a damaged area, i.e. cracks, is defined by a bounding surface indicated by the hatched line 204; 
    PNG
    media_image2.png
    128
    211
    media_image2.png
    Greyscale
. In Fig. 3B-3F and paragraph [0034], Frederick teaches the outer surface of the volume of difference 212 is used defined by a mesh to prepare the 3D model 214; 
    PNG
    media_image3.png
    170
    599
    media_image3.png
    Greyscale
. In paragraph [0035], Frederick teaches identify the damaged part by creating different zones on the model for areas that are different from other areas when scanned; Frederick further teaches the user identifies the damage.
Denigan further more discloses “displaying the textured 3D mesh model”. For example, in paragraph [0021], Denigan teaches generating a 3D mesh model with polygons; Denigan further teaches a textured 3D mesh model is generated by mapping textures obtained from the images onto the mesh mode with polygons. In paragraph [0028], Denigan teaches a touch sensitive display. In Fig. 6 and paragraph [0038], Denigan teaches the 3D model 600 includes markers placed on features of the curb ramp environment with distance measurements overlaid for display purposes; Denigan further teaches the textured 3D mesh model is displayed as illustrated in Fig. 6.
Li discloses “displaying the textured 3D mesh model to provide a visualization of identified surface cracks”. For example, in paragraph [0034], Li teaches complex surface textures. In paragraph [0054], Li teaches a display. In Fig. 8, Fig. 9, and paragraphs [0094], Li teaches the crack opening is quantified and is displayed as illustrated in Fig. 8 and Fig. 9. In Fig. 8(c) and paragraph [0095], Li teaches Once the fatigue crack has been detected and localized as shown in (c) of FIG. 8, the crack opening is quantified by the crack qualifier 136. 
    PNG
    media_image4.png
    269
    754
    media_image4.png
    Greyscale
; In Fig. 11 (b) and paragraph [0097], Li teaches displaying a comparison of crack openings at the front face of the specimen 300 using the computer-vision-based approach against the actual measurements by the displacement gauge. In Fig. 11 (b-c) and paragraph [0097], Li teaches quantifying and displaying the size of crack openings at the sub-millimeter level. In paragraph  [0034], Li teaches identifying fatigue cracks, even when the cracks are under low or even insufficient light conditions, surrounded by other crack-like edges, covered by complex surface textures.

Claim 17 is not allowable due to the similar reasons as discussed above.

Claims 3, 14, and 18-20 are not allowable due to the similar reasons as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200284686 A1) in view of Denigan (US 20210082102 A1), and further in view of Frederick (US 20200166907 A1).
Regarding to claim 1 (CURRENTLY AMENDED), Li discloses a method ([0004]:  a method for fatigue crack detection; Fig. 3; [0047]: computer-vision-based crack detection; Fig. 3; [0051]: perform crack detection and localization) comprising: 
acquiring a set of two-dimensional (2D) images of infrastructure (Fig. 4 A-C; [0061]: an intensity 2D image; [0070]:  the image capture devices 20 are handheld or carried by the UAV 172; the image capture devices acquire 2D images; [0073]:  a 2D image; the crack detector 134 is configured to first denote x and y as horizontal and vertical coordinates of a 2D image; Fig. 12; [0109]: the image capture devices 20 captures videos of civil infrastructure 180, such as buildings, roads, bridges, towers, etc., for the purpose of computer-vision-based fatigue crack detection); 
identifying and segmenting, by a deep learning process executing on one or more electronic devices, surface cracks in one or more of the 2D images of the set of 2D images to produce a set of segmented 2D images that are each divided into crack pixels  and non-crack pixels ([0027]: using deep learning technologies to achieve robust crack detection on concrete components; detect cracks on a steel box girder and asphalt surfaces using deep learning; [0041]: LCR is the localized circular region, and r is the radius of the LCR in terms of the number of pixels in the frame of the video; Fig. 2; [0044]: no crack and cracked are 
    PNG
    media_image5.png
    106
    334
    media_image5.png
    Greyscale
as illustrated in Fig. 2; a collection of highlighted feature points 32 indicates the location of a crack 40 in the structure 30; 
    PNG
    media_image6.png
    242
    346
    media_image6.png
    Greyscale
;  Fig. 12; Fig. 8 (a-c); [0094]: a subset of the feature points shown in (b) have been highlighted and segmented by the crack detector 134, as a detected point cloud 400; the crack 312 should pass through the detected point cloud 400 shown in Fig. 8 (c); Fig. 9; [0095]: the crack opening is segmented and quantified by the crack qualifier 136; Fig. 10; [0096]: the crack opening measurements and segments are shown in term of number of pixels; [0114]: detect cracks; [0115]: the crack detector 134 detects and highlights the feature points at the centers of the LCRs with CV.sup.i larger than the threshold);
 displaying the textured 3D mesh model to provide a visualization of identified surface cracks (Li; [0034]: complex surface textures; [0054]: a display; Fig. 8; Fig. 9; [0094-0095]: the crack opening is quantified and is displayed as illustrated in Fig. 8 and Fig. 9; Fig. 11 (b); [0097]: display a comparison of crack openings at the front face of the specimen 300 using the computer-vision-based approach against the actual measurements by the displacement gauge; Fig. 11 (b-c); [0097]: quantify and display the size of crack openings at the sub-millimeter level;  [0034]:  identify fatigue cracks, even when the cracks are under low or even insufficient light conditions, surrounded by other crack-like edges, covered by complex surface textures; [0107]);
determining, by an analysis process executing on the one or more electronic devices, one or more quantitative measures of identified surface cracks based on the texture cover ([0034]: identify fatigue cracks, even when the cracks are covered by complex surface textures; [0040]: if the surface texture around crack “a” in the second inspection period due to corrosion, the proposed approach identifies the same crack “a”; [0067]: determine and determine robust feature tracking and cracks based on based on constant surface textures; Fig. 12; [0116]:  the crack qualifier 136 quantifies and qualifies the cracks detected at step 510, such as the size and length of the cracks; crack opening measurements at other locations are achieved by moving or sliding pairs of windows along both sides of the crack 40; Fig. 10; [0096]: a scaling factor of 0.0972 mm/pixel; the crack detection engine 130 uses a scaling factor computed based on the distance between the front and back faces of the specimen 300, which is measured as 158.8 mm and 1633 pixels in the video, leading to a scaling factor of 0.0972 mm/pixel; using this scaling factor, crack opening measurements are converted to mm by the crack detection engine 130); and
 displaying, in a user interface on a display screen, an indication of the one or more quantitative measures of identified surface cracks ([0054]: a display; Fig. 8; Fig. 9; [0094-0095]: the crack opening is quantified and is displayed as illustrated in Fig. 8 and Fig. 9; Fig. 11 (b); [0097]: display a comparison of crack openings at the front face of the specimen 300 using the computer-vision-based approach against the actual measurements by the displacement gauge; Fig. 11 (b-c); [0097]: quantify and display the size of crack openings at the sub-millimeter level).
Li fails to explicitly disclose:
 generating, by a photogrammetry process executing on the one or more electronic devices, a textured three-dimensional (3D) mesh model of the infrastructure from the segmented 2D images, the 3D mesh model including a polygon mesh and a texture cover that includes the identified surface cracks in a contrasting color or texture.
In same field of endeavor, Denigan teaches:
generating, by a photogrammetry process executing on the one or more electronic devices, a textured three-dimensional (3D) mesh model of the infrastructure from the segmented 2D images (Fig. 2; [0018]: reconstruct 3D model using images of a target object taken from multiple perspectives; [0021]: generate a 3D mesh model; [0041]: 3D model of the monument environment is generated based on the set of images using imaging techniques such as SFM, optical flow and/or photogrammetry), the 3D mesh model including a polygon mesh and a texture cover that includes the identified surface portions in a contrasting color or texture  ([0021]: generate a 3D mesh model with polygons;  a textured 3D mesh model is generated by mapping textures obtained from the images onto the mesh mode with polygons; [0022]: the markers are recognized in the textured 3D model; Fig. 6; [0038]:  the 3D model 600 includes polygons, gaps, and markers, i.e. indicators, placed on features of the curb ramp environment with distance measurements overlaid for display purposes as illustrated in Fig. 6; 
    PNG
    media_image1.png
    154
    355
    media_image1.png
    Greyscale
; detected polygons, gaps, and markers are in texture as illustrated in Fig. 6. Fig. 7; [0039]: reconstruct 3D mesh model, and perform measurements based on these selected points);
displaying the textured 3D mesh model (Denigan; [0021]: generate a 3D mesh model with polygons; a textured 3D mesh model is generated by mapping textures obtained from the images onto the mesh mode with polygons; [0028]: a touch sensitive display; Fig. 6; [0038]: the 3D model 600 includes markers placed on features of the curb ramp environment with distance measurements overlaid for display purposes; the textured 3D mesh model is displayed as illustrated in Fig. 6; [0046]);
determining, by an analysis process executing on the one or more electronic devices, one or more quantitative measures of identified surface cracks based on the texture cover (Fig. 6; [0038]: one or more quantitative measures are marked and determined as illustrated in Fig. 6; Fig. 7; [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include generating, by a photogrammetry process executing on the one or more electronic devices, a textured three-dimensional (3D) mesh model of the infrastructure from the segmented 2D images, the 3D mesh model including a polygon mesh and a texture cover that includes the identified surface portions in a contrasting color or texture; displaying the textured 3D mesh model; determining, by an analysis process executing on the one or more electronic devices, one or more quantitative measures of identified surface cracks based on the texture cover as taught by Denigan. The motivation for doing so would have been to reconstruct 3D model using images of a target object taken from multiple perspectives; to generate a 3D mesh model; to generate a textured 3D mesh model by mapping textures obtained from the images onto the mesh mode; to resolve details in the image to a certain accuracy; to perform reconstruction using optical imagining techniques as taught by Denigan in Fig. 2, and paragraphs [0018], [0021], [0027], and [0036].
Li and Denigan fails to explicitly disclose:
the identified surface portions are the identified surface cracks.
In same field of endeavor, Frederick teaches:
portions are the identified surface cracks in a contrasting color or texture ([0020]: the 3D model includes color information and texture information; determine textures of the surrounding undamaged surface; [0032]: determine the texture properties and the color properties of the damaged surface; Fig. 3A; [0034]: generate the 3D model; a surface 200 has damage 202, such as a scratch, a crack, a dent, an indentation, a hole, or a depression, in the surface 200; a damaged area, i.e. cracks, is defined by a bounding surface indicated by the hatched line 204; 
    PNG
    media_image2.png
    128
    211
    media_image2.png
    Greyscale
; Fig. 3B-3F; [0034]: the outer surface of the volume of difference 212 is used defined by a mesh to prepare the 3D model 214; 
    PNG
    media_image3.png
    170
    599
    media_image3.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Denigan to include portions are the identified surface cracks in a contrasting color or texture as taught by Frederick. The motivation for doing so would have been to generate 3D model; to define a damaged area, i.e. cracks, by a bounding surface indicated by the hatched line; to prepare a virtual overlay 210 of the damaged and undamaged areas as taught by Frederick in Fig. 3A-3F; paragraph [0034].

Regarding to claim 5 (ORIGINAL), Li in view of Denigan and Frederick discloses the method of claim 1, wherein the determining further comprises: 
fusing the texture cover to produce a fused texture cover that depicts a surface of the infrastructure without any overlap (Li; Fig. 4D; [0060]: feature points and fused texture cover are visualized as 11 pixels×11 pixels patches without overlap as illustrated in Fig. 4D; [0067]: surface textures on the monitored structure remain constant); 
determining a conversion factor between a number of pixels in the fused texture cover and a distance in the infrastructure (Li; Fig. 1; [0037]: the distance between the image capture device 20 and the girder 10 can depend on various considerations; Fig. 2; [0043]: the radial distance r is determined based on various factors such as processing capability and time constraints among other factors; Fig. 10; [0096]: conversion factor is a scaling factor of 0.0972 mm/pixel; the crack detection engine 130 uses a scaling factor computed based on the distance between the front and back faces of the specimen 300, which is measured as 158.8 mm and 1633 pixels in the video, leading to a scaling factor of 0.0972 mm/pixel; using this scaling factor, crack opening measurements are converted to mm by the crack detection engine 130); and  
calculating the one or more quantitative measures of identified surface cracks based on the fused texture cover and the conversion factor (Li; [0088]:  a length of the crack 312, as measured from the notch of the specimen 300, was found to be 53.3 mm; [0097]: quantify and display the size of crack openings at the sub-millimeter level; Fig. 10; [0096]: a scaling factor of 0.0972 mm/pixel; the crack detection engine 130 uses a scaling factor computed based on the distance between the front and back faces of the specimen 300, which is measured as 158.8 mm and 1633 pixels in the video, leading to a scaling factor of 0.0972 mm/pixel; using this scaling factor, crack opening measurements are converted to mm by the crack detection engine 130; [0116]:  the crack qualifier 136 quantifies and qualifies the cracks detected at step 510, such as the size and length of the cracks; crack opening measurements at other locations are achieved by moving or sliding pairs of windows along both sides of the crack 40).
 Li in view of Denigan and Frederick further discloses fusing the texture cover to produce a fused texture cover that depicts a surface of the infrastructure without any overlap (Denigan; [0021]: generate a textured 3D mesh model by mapping and fusing textures obtained from the images onto the mesh model; a textured 3D mesh model is a fused texture cover; [0022]: the markers are recognized in the textured 3D model; Fig. 6; [0038]: the 3D model 600 of a ramp environment is created based on captured images; multiple textures are not overlapped as illustrated in Fig. 6; a set of markers are positioned at a known distance apart 
    PNG
    media_image7.png
    417
    645
    media_image7.png
    Greyscale
).

Regarding to claim 6 (PREVIOUSLY PRESENTED), Li in view of Denigan and Frederick discloses the method of claim 1, wherein the one or more quantitative measures include at least one of crack area, length or width (Li; [0083]:  the crack qualifier 136 quantifies and qualifies certain metrics related to cracks, such as the size and length of the cracks; Fig. 6 A-B; [0086]: a crack 312 that extends some length from the notch 310; [0088]:  a length of the crack 312, as measured from the notch of the specimen 300, was found to be 53.3 mm). 

Regarding to claim 7 (ORIGINAL), Li in view of Denigan and Frederick discloses the method of claim 1, wherein the set of 2D images is acquired using a handheld camera and/or a camera of an unmanned aerial vehicle (UAV), and the photogrammetry process is a structure from motion (SFM) photogrammetry process (Li; [0070]:  the image capture devices 20 are handheld or carried by the UAV 172; the image capture devices acquire 2D images). 

Regarding to claim 10 (CURRENTLY AMENDED), Li discloses a method ([0004]:  a method for fatigue crack detection; Fig. 3; [0047]: computer-vision-based crack detection; Fig. 3; [0051]: perform crack detection and localization) comprising 
acquiring a set of two-dimensional (2D) images of infrastructure (Fig. 4 A-C; [0061]: an intensity 2D image; [0070]:  the image capture devices 20 are handheld or carried by the UAV 172; the image capture devices acquire 2D images; [0073]:  a 2D image; the crack detector 134 is configured to first denote x and y as horizontal and vertical coordinates of a 2D image; Fig. 12; [0109]: the image capture devices 20 captures videos of civil infrastructure 180, such as buildings, roads, bridges, towers, etc., for the purpose of computer-vision-based fatigue crack detection); 
identifying and segmenting, by a deep learning processes executing on one or more electronic devices, surface cracks in one or more of the 2D images of the set of 2D images to produce a set of segmented 2D images that are each divided into crack pixels and non-crack pixels ([0027]: using deep learning technologies to achieve robust crack detection on concrete components; detect cracks on a steel box girder and asphalt surfaces using deep learning; [0041]: LCR is the localized circular region, and r is the radius of the LCR in terms of the number of pixels in the frame of the video; Fig. 2; [0044]: no crack and cracked are 
    PNG
    media_image5.png
    106
    334
    media_image5.png
    Greyscale
as illustrated in Fig. 2;  a collection of highlighted feature points 32 indicates the location of a crack 40 in the structure 30; 
    PNG
    media_image6.png
    242
    346
    media_image6.png
    Greyscale
 Fig. 12; Fig. 8 (a-c); [0094]: a subset of the feature points shown in (b) have been highlighted and segmented by the crack detector 134, as a detected point cloud 400; the crack 312 should pass through the detected point cloud 400 shown in Fig. 8 (c); Fig. 9; [0095]: the crack opening is segmented and quantified by the crack qualifier 136; Fig. 10; [0096]: the crack opening measurements and segments are shown in term of number of pixels; [0114]: detect cracks; [0115]: the crack detector 134 detects and highlights the feature points at the centers of the LCRs with CV.sup.i larger than the threshold); and 
displaying the textured 3D mesh model to provide a visualization of identified surface cracks ([0027]: create a 3D point cloud of a concrete crack; Fig. 2; [0044]; [0054]: a display; [0058]: 3D reconstruction; Fig. 8; Fig. 9; [0094-0095]: the crack opening is quantified and is displayed as illustrated in Fig. 8 and Fig. 9; Fig. 11 (b); [0097]: display a comparison of crack openings at the front face of the specimen 300 using the computer-vision-based approach against the actual measurements by the displacement gauge; Fig. 11 (b-c); [0097]: quantify and display the size of crack openings at the sub-millimeter level). 
Li fails to explicitly disclose:
generating, by a photogrammetry process executing on the one or more electronic devices, a textured three-dimensional (3D) mesh model of the infrastructure from the segmented 2D images, the 3D mesh model including a polygon mesh and a texture cover that includes the identified surface cracks in a contrasting color or texture.
In same field of endeavor, Denigan teaches:
generating, by a photogrammetry process executing on the one or more electronic devices, a textured three-dimensional (3D) mesh model of the infrastructure from the segmented 2D images (Fig. 2; [0018]: reconstruct 3D model using images of a target object taken from multiple perspectives; [0021]: generate a 3D mesh model; [0041]: 3D model of the monument environment is generated based on the set of images using imaging techniques such as SFM, optical flow and/or photogrammetry), the 3D mesh model including a polygon mesh and a texture cover that includes the identified surface cracks in a contrasting color or texture ([0021]: generate a 3D mesh model with polygons;  a textured 3D mesh model is generated by mapping textures obtained from the images onto the mesh mode with polygons; [0022]: the markers are recognized in the textured 3D model; Fig. 6; [0038]:  the 3D model 600 includes polygons, gaps, and markers, i.e. indicators, placed on features of the curb ramp environment with distance measurements overlaid for display purposes as illustrated in Fig. 6; 
    PNG
    media_image1.png
    154
    355
    media_image1.png
    Greyscale
;  detected polygons, gaps, and markers are in texture as illustrated in Fig. 6. Fig. 7; [0039]: reconstruct 3D mesh model, and perform measurements based on these selected points );
displaying the textured 3D mesh model (Fig. 2; [0021]: a textured 3D mesh model is generated by mapping textures obtained from the images onto the mesh model; [0028]: a touch sensitive display; Fig. 6; [0038]: the 3D model 600 includes markers placed on features of the curb ramp environment with distance measurements overlaid for display purposes; the 3D model may be output as one or more 3D drawings or figures; [0046]: a display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include generating, by a photogrammetry process executing on the one or more electronic devices, a textured three-dimensional (3D) mesh model of the infrastructure from the segmented 2D images, the 3D mesh model including a polygon mesh and a texture cover that includes the identified surface cracks in a contrasting color or texture; displaying the textured 3D mesh model as taught by Denigan. The motivation for doing so would have been to reconstruct 3D model using images of a target object taken from multiple perspectives; to generate a 3D mesh model; to generate a textured 3D mesh model by mapping textures obtained from the images onto the mesh mode; to resolve details in the image to a certain accuracy; to perform reconstruction using optical imagining techniques as taught by Denigan in Fig. 2, and paragraphs [0018], [0021], [0027], and [0036].
Li and Denigan fails to explicitly disclose:
the identified surface portions are the identified surface cracks.
In same field of endeavor, Frederick teaches:
portions are the identified surface cracks in a contrasting color or texture ([0020]: the 3D model includes color information and texture information; determine textures of the surrounding undamaged surface; [0032]: determine the texture properties and the color properties of the damaged surface;  Fig. 3A; [0034]: generate the 3D model; a surface 200 has damage 202, such as a scratch, a crack, a dent, an indentation, a hole, or a depression, in the surface 200; a damaged area, i.e. cracks, is defined by a bounding surface indicated by the hatched line 204; 
    PNG
    media_image2.png
    128
    211
    media_image2.png
    Greyscale
; Fig. 3B-3F; [0034]: the outer surface of the volume of difference 212 is used defined by a mesh to prepare the 3D model 214; 
    PNG
    media_image3.png
    170
    599
    media_image3.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Denigan to include portions are the identified surface cracks in a contrasting color or texture as taught by Frederick. The motivation for doing so would have been to generate 3D model; to define a damaged area, i.e. cracks, by a bounding surface indicated by the hatched line; to prepare a virtual overlay 210 of the damaged and undamaged areas as taught by Frederick in Fig. 3A-3F; paragraph [0034].

Regarding to claim 11 (PREVIOUSLY PRESENTED), Li in view of Denigan and Frederick discloses the method of claim 10, further comprising: 
determining, by an analysis process executing on the one or more electronic devices, one or more quantitative measures of identified surface cracks based on the texture cover (Li;  [0034]: identify fatigue cracks, even when the cracks are covered by complex surface textures; [0040]: if the surface texture around crack “a” in the second inspection period due to corrosion, the proposed approach identifies the same crack “a”; [0067]: determine and determine robust feature tracking and cracks based on based on constant surface textures; Fig. 12; [0116]:  the crack qualifier 136 quantifies and qualifies the cracks detected at step 510, such as the size and length of the cracks; crack opening measurements at other locations are achieved by moving or sliding pairs of windows along both sides of the crack 40; Fig. 10; [0096]: a scaling factor of 0.0972 mm/pixel; the crack detection engine 130 uses a scaling factor computed based on the distance between the front and back faces of the specimen 300, which is measured as 158.8 mm and 1633 pixels in the video, leading to a scaling factor of 0.0972 mm/pixel; using this scaling factor, crack opening measurements are converted to mm by the crack detection engine 130); and 
displaying, in a user interface on a display screen, an indication of the one or more quantitative measures of identified surface cracks (Li; [0054]: a display; Fig. 8; Fig. 9; [0094-0095]: the crack opening is quantified and is displayed as illustrated in Fig. 8 and Fig. 9; Fig. 11 (b); [0097]: display a comparison of crack openings at the front face of the specimen 300 using the computer-vision-based approach against the actual measurements by the displacement gauge; Fig. 11 (b-c); [0097]: quantify and display the size of crack openings at the sub-millimeter level).
 Li in view of Denigan and Frederick further discloses determining, by an analysis process executing on the one or more electronic devices, one or more quantitative measures of identified surface cracks based on the texture cover (Denigan; Fig. 6; [0038]: one or more quantitative measures are marked and determined as illustrated in Fig. 6; Fig. 7; [0039]).
displaying, in a user interface on a display screen, in indication of the one or more quantitative measures of identified surface cracks (Denigan; Fig. 6; [0038]).

Regarding to claim 12 (ORIGINAL), the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 12. 

Regarding to claim 13 (PREVIOUSLY PRESENTED), the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject claim 6 is also used to reject 13. 

Regarding to claim 16 (ORIGINAL), the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 16.  

Claim 3, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200284686 A1) in view of Denigan (US 20210082102 A1), in view of Frederick (US 20200166907 A1), in view of Li (US 20200342209 A1, ‘209), and further in view of Feng (US 20180336683 A1).
Regarding to claim 3 (ORIGINAL), Li in view of Denigan and Frederick discloses the method of claim 1, wherein the identifying and segmenting further comprises:
bounding boxes that surround each surface cracks in the one or more 2D images (Li; [0027]: detect cracks on a steel box girder and asphalt surfaces using deep learning; Fig. 2; [0044]: a collection of highlighted feature points 32 indicates the location of a crack 40 in the structure 30; 
    PNG
    media_image8.png
    222
    334
    media_image8.png
    Greyscale


Fig. 12; Fig. 8 (a-c); [0094]: a subset of the feature points in a bounding box shown in (b) have been highlighted and segmented by the crack detector 134, as a detected point cloud 400; the crack 312 should pass through the detected point cloud 400 shown in Fig. 8 (c); Fig. 9; [0095]: the crack opening is segmented and quantified by the crack qualifier 136; Fig. 10; [0096]: the crack opening measurements and segments are shown in term of number of pixels; [0114]: detect cracks; [0115]: the crack detector 134 detects and highlights the feature points at the centers of the LCRs);
segmentation masks that indicate crack pixels and non-crack pixels inside each of the bounding boxes (Li; [0027]: detect cracks on a steel box girder and asphalt surfaces using deep learning; Fig. 12; Fig. 8 (a-c); [0094]: a subset of the feature points in a bounding box shown in (b) have been highlighted and segmented by the crack detector 134, as a detected point cloud 400; the crack 312 should pass through the detected point cloud 400 shown in Fig. 8 (c); Fig. 9; [0095]: the crack opening is segmented and quantified by the crack qualifier 136; Fig. 10; [0096]: the crack opening measurements and segments are shown in term of number of pixels; [0114]: detect cracks; [0115]: the crack detector 134 detects and highlights the feature points at the centers of the LCRs).
bounding boxes that surround each surface cracks in the one or more 2D images (Denigan; Fig. 3A-B; [0024]: 
    PNG
    media_image9.png
    450
    371
    media_image9.png
    Greyscale
Fig. 6; [0038]);
segmentation masks that indicate crack pixels and non-crack pixels inside each of the bounding boxes (Denigan; Fig. 3A-B; [0024]: Fig. 6; [0038]: 
    PNG
    media_image10.png
    332
    587
    media_image10.png
    Greyscale
).
Li in view of Denigan and Frederick fails to explicitly disclose: 
  using a Faster region-based convolutional neural network (Faster-RCNN) to identify surface cracks, the Faster-RCNN to generate bounding boxes; and 
using a structured random forest edge detection (SFRED) technique to segment surface cracks, the SFRED technique to generate segmentation masks.
In same field of endeavor, Li (‘209) teaches:
  using a Faster region-based convolutional neural network (Faster-RCNN) to identify surface cracks, the Faster-RCNN to generate bounding boxes ([0017]: These Efficient CNN Architectures networks aim to maximize performance for a given computational budge; [0019]: provides a high degree of accuracy, along with an intuitive means of seeing the network's understanding and confidence of landmark regression; [0020]: Faster R-CNN uses a multi-branch design to perform bounding box regression and classification in parallel; Fig. 4; [0052]: determine respective locations of each of a plurality of landmarks by using a Convolutional Neural Network having a first stage and a second stage; [0069]: showing a bounding box or region, showing a mask).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Denigan and Frederick to include using a Faster region-based convolutional neural network (Faster-RCNN) to identify surface cracks, the Faster-RCNN to generate bounding boxes as taught by Li (‘209). The motivation for doing so would have been to maximize performance and classification accuracy for a given computational budget which consists of the number of required learnable parameters; to provide a high degree of accuracy, along with an intuitive means of seeing the network's understanding and confidence of landmark regression as taught by Li (‘209) in paragraphs [0017], [0019], and [0020].
Li in view of Denigan, Frederick and Li (‘209) fails to explicitly disclose:
using a structured random forest edge detection (SFRED) technique to segment surface cracks, the SFRED technique to generate segmentation masks.
In same filed of endeavor, Feng teaches:
using a structured random forest edge detection (SFRED) technique to segment surface cracks, the SFRED technique to generate segmentation masks ([0014]: multi-class segmentation; [0036]: boundary detection; semantic segmentation; Fig. 1B; [0038]: category-aware semantic edge 170 of the pixel 155 is used in category-aware semantic edge detection in the edge map 130; [0045]: extract edge maps; compute sketch tokens which are object boundary patches using random forests; a real time fast edge detection method using structured random forests, i.e. SFRED; [0084]: shows improvements over some existing architectures popular in edge detection and segmentation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Denigan, Frederick and Li (‘209) to include using a structured random forest edge detection (SFRED) technique to segment surface cracks, the SFRED technique to generate segmentation masks as taught by Feng. The motivation for doing so would have been to improve the accuracy of semantic boundary detection; perform a real time fast edge detection method using structured random forests; to push the detection performance to state-of-the-art; to improve over previous state-of-the-art methods with significant margins as taught by Feng in paragraph [0037], [0045], and [0084].

Regarding to claim 14 (ORIGINAL), the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 14.

Regarding to claim 17 (CURRENTLY AMENDED), Li discloses a non-transitory electronic device-readable medium having executable instructions stored thereon, the instructions when executed by one or more processors being operable to ([0004]:  a method for fatigue crack detection; [0008]: a memory device configured to store computer-readable instructions thereon and at least one processing device configured, through execution of the computer-readable instructions, to perform various functions; Fig. 3; [0047]: computer-vision-based crack detection; [0049]: the data store 120 includes an area in memory for the storage of video data 122 and for the storage of workspace data; Fig. 3; [0051]: perform crack detection and localization; [0117-0119]: the storage or memory devices store data or components that are executable by the processors of the processing circuit):
acquire a set of two-dimensional (2D) images of infrastructure from a handheld camera and/or a camera of an unmanned aerial vehicle (UAV) (Fig. 4 A-C; [0061]: an intensity 2D image; [0070]:  the image capture devices 20 are handheld or carried by the UAV 172; the image capture devices acquire 2D images; [0073]:  a 2D image; the crack detector 134 is configured to first denote x and y as horizontal and vertical coordinates of a 2D image; Fig. 12; [0109]: the image capture devices 20 captures videos of civil infrastructure 180, such as buildings, roads, bridges, towers, etc., for the purpose of computer-vision-based fatigue crack detection); 
identify and segment surface cracks in one or more of the 2D images of the set of 2D images using a deep learning process ([0027]: using deep learning technologies to achieve robust crack detection on concrete components; detect cracks on a steel box girder and asphalt surfaces using deep learning; [0041]: LCR is the localized circular region, and r is the radius of the LCR in terms of the number of pixels in the frame of the video; Fig. 2; [0044]: no crack and cracked are 
    PNG
    media_image5.png
    106
    334
    media_image5.png
    Greyscale
as illustrated in Fig. 2; a collection of highlighted feature points 32 indicates the location of a crack 40 in the structure 30;   Fig. 12; Fig. 8 (a-c); [0094]: a subset of the feature points shown in (b) have been highlighted and segmented by the crack detector 134, as a detected point cloud 400; the crack 312 should pass through the detected point cloud 400 shown in Fig. 8 (c); Fig. 9; [0095]: the crack opening is segmented and quantified by the crack qualifier 136; Fig. 10; [0096]: the crack opening measurements and segments are shown in term of number of pixels; [0114]: detect cracks; [0115]: the crack detector 134 detects and highlights the feature points at the centers of the LCRs with CV.sup.i larger than the threshold), to produce a set of segmented 2D images that are each divided into crack pixels and non-crack pixels (In Fig. 2 and paragraph [0044], Li teaches an interest region is divided and grouped into no crack region and cracked region as illustrated in Fig. 2; 
    PNG
    media_image11.png
    115
    332
    media_image11.png
    Greyscale
 Li further teaches indicating no crack within the LCR and indicating a crack in the LCR; Li further more teaches a collection of highlighted feature points 32 indicates the location of a crack 40 in the structure 30; 
    PNG
    media_image6.png
    242
    346
    media_image6.png
    Greyscale
); and 
store the textured 3D mesh model ([0008]: a memory device configured to store computer-readable instructions thereon and at least one processing device configured, through execution of the computer-readable instructions, to perform various functions; Fig. 3; [0047]: computer-vision-based crack detection; [0049]: the data store 120 includes an area in memory for the storage of video data 122 and for the storage of workspace data; [0117-0119]: the storage or memory devices store data or components that are executable by the processors of the processing circuit).
Li fails to explicitly disclose:
using a Faster region-based convolutional neural network (Faster-RCNN) to identify surface cracks and a structured random forest edge detection (SFRED) technique to segment surface cracks, or using a Mask region-based convolutional neural network (Mask-RCNN) to both identify and segment surface cracks; 
generate a textured three-dimensional (3D) mesh model of the infrastructure, the 3D mesh model including a polygon mesh and a texture cover that indicates the identified surface cracks in a contrasting color or texture.
 In same field of endeavor, Denigan teaches:
generating a textured three-dimensional (3D) mesh model of the infrastructure (Fig. 2; [0018]: reconstruct 3D model using images of a target object taken from multiple perspectives; [0021]: generate a 3D mesh model; [0041]: 3D model of the monument environment is generated based on the set of images using imaging techniques such as SFM, optical flow and/or photogrammetry), the 3D mesh model including a polygon mesh and a texture cover that includes the identified surface options in a contrasting color or texture ([0021]: generate a 3D mesh model with polygons;  a textured 3D mesh model is generated by mapping textures obtained from the images onto the mesh mode with polygons; [0022]: the markers are recognized in the textured 3D model; Fig. 6; [0038]:  the 3D model 600 includes polygons, gaps, and markers, i.e. indicators, placed on features of the curb ramp environment with distance measurements overlaid for display purposes as illustrated in Fig. 6; 
    PNG
    media_image1.png
    154
    355
    media_image1.png
    Greyscale
;  detected polygons, gaps, and markers are in texture as illustrated in Fig. 6. Fig. 7; [0039]: reconstruct 3D mesh model, and perform measurements based on these selected points);
store the texted 3D mesh model ([0021]: a textured 3D mesh model may be generated by mapping textures obtained from the images onto the mesh model; [0028]: store the images and metadata; Fig. 9; [0045]: store various types of data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include generating a textured three-dimensional (3D) mesh model of the infrastructure, the 3D mesh model including a polygon mesh and a texture cover that indicates the identified surface options in a contrasting color or texture; store the texted 3D mesh model as taught by Denigan. The motivation for doing so would have been to reconstruct 3D model using images of a target object taken from multiple perspectives; to generate a 3D mesh model; to generate a textured 3D mesh model by mapping textures obtained from the images onto the mesh mode; to resolve details in the image to a certain accuracy; to perform reconstruction using optical imagining techniques as taught by Denigan in Fig. 2, and paragraphs [0018], [0021], [0027], and [0036].
Li and Denigan fails to explicitly disclose:
using a Faster region-based convolutional neural network (Faster-RCNN) to identify surface cracks and a structured random forest edge detection (SFRED) technique to segment surface cracks, or using a Mask region-based convolutional neural network (Mask-RCNN) to both identify and segment surface cracks; 
the identified surface portions are the identified surface cracks.
In same field of endeavor, Frederick teaches:
portions are the identified surface cracks in a contrasting color or texture ([0020]: the 3D model includes color information and texture information; determine textures of the surrounding undamaged surface; [0032]: determine the texture properties and the color properties of the damaged surface;  Fig. 3A; [0034]: generate the 3D model; a surface 200 has damage 202, such as a scratch, a crack, a dent, an indentation, a hole, or a depression, in the surface 200; a damaged area, i.e. cracks, is defined by a bounding surface indicated by the hatched line 204; 
    PNG
    media_image2.png
    128
    211
    media_image2.png
    Greyscale
; Fig. 3B-3F; [0034]: the outer surface of the volume of difference 212 is used defined by a mesh to prepare the 3D model 214; 
    PNG
    media_image3.png
    170
    599
    media_image3.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Denigan to include portions are the identified surface cracks in a contrasting color or texture as taught by Frederick. The motivation for doing so would have been to generate 3D model; to define a damaged area, i.e. cracks, by a bounding surface indicated by the hatched line; to prepare a virtual overlay 210 of the damaged and undamaged areas as taught by Frederick in Fig. 3A-3F; paragraph [0034].
The rest limitations are similar to claim limitations recited in claim 3 and 4. Therefore, same rational used to reject claim 3 and claim 4 are also used to reject rest limitations.

Regarding to claim 18 (PREVIOUSLY PRESENTED), Li in view of Denigan, Frederick, Li (‘209), and Feng discloses the non-transitory electronic device-readable medium of claim 17, wherein the instructions when executed are further operable to: 
determine one or more quantitative measures of identified surface cracks based on the texture cover (Li; [0034]: identify fatigue cracks, even when the cracks are covered by complex surface textures; [0040]: if the surface texture around crack “a” in the second inspection period due to corrosion, the proposed approach identifies the same crack “a”; [0067]: determine and determine robust feature tracking and cracks based on based on constant surface textures; Fig. 12; [0116]:  the crack qualifier 136 quantifies and qualifies the cracks detected at step 510, such as the size and length of the cracks; crack opening measurements at other locations are achieved by moving or sliding pairs of windows along both sides of the crack 40; Fig. 10; [0096]: a scaling factor of 0.0972 mm/pixel; the crack detection engine 130 uses a scaling factor computed based on the distance between the front and back faces of the specimen 300, which is measured as 158.8 mm and 1633 pixels in the video, leading to a scaling factor of 0.0972 mm/pixel; using this scaling factor, crack opening measurements are converted to mm by the crack detection engine 130), wherein the one or more quantitative measures include at least one of crack area, length or width (Li; [0083]:  the crack qualifier 136 quantifies and qualifies certain metrics related to cracks, such as the size and length of the cracks; Fig. 6 A-B; [0086]: a crack 312 that extends some length from the notch 310; [0088]:  a length of the crack 312, as measured from the notch of the specimen 300, was found to be 53.3 mm); and 
calculate one or more quantitative measures of identified surface cracks (Li; [0088]:  a length of the crack 312, as measured from the notch of the specimen 300, was found to be 53.3 mm; [0097]: quantify and display the size of crack openings at the sub-millimeter level; Fig. 10; [0096]: a scaling factor of 0.0972 mm/pixel; the crack detection engine 130 uses a scaling factor computed based on the distance between the front and back faces of the specimen 300, which is measured as 158.8 mm and 1633 pixels in the video, leading to a scaling factor of 0.0972 mm/pixel; using this scaling factor, crack opening measurements are converted to mm by the crack detection engine 130; [0116]:  the crack qualifier 136 quantifies and qualifies the cracks detected at step 510, such as the size and length of the cracks; crack opening measurements at other locations are achieved by moving or sliding pairs of windows along both sides of the crack 40). 

Regarding to claim 19 (CURRENTLY AMENDED), Li in view of Denigan, Frederick, Li (‘209), and Feng discloses the non-transitory electronic device-readable medium of claim 18, wherein the instructions to determine include instructions that when executed are operable to (same as rejected in claim 17).
The rest claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 19.

Regarding to claim 20 (ORIGINAL), Li in view of Denigan, Frederick, Li (‘209), and Feng discloses the non-transitory electronic device-readable medium of claim 17, wherein the instructions when executed are further operable to (same as rejected in claim 17): 
The rest limitations are similar to claim 8 and claim 9. Therefore, same rational used to reject claim 8 and claim 9 are used to reject claim 20.

Claim 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200284686 A1) in view of Denigan (US 20210082102 A1), in view of Frederick (US 20200166907 A1), and further in view of Li (US 20200342209 A1, ‘209).
Regarding to claim 4 (ORIGINAL), Li in view of Denigan and Frederick discloses the method of claim 1, wherein the identifying and segmenting further comprises (same as rejected in claim 1): 
Li in view of Denigan and Frederick fails to explicitly disclose:
using a Mask region-based convolutional neural network (Mask-RCNN) to both identify and segment surface cracks, wherein the Mask-RCNN includes a mask branch to produce a segmentation mask in parallel with a recognition branch to generate a bounding box.
In same field of endeavor, Li (‘209) teaches:
 using a Mask region-based convolutional neural network (Mask-RCNN) to both identify and segment surface cracks, wherein the Mask-RCNN includes a mask branch to produce a segmentation mask in parallel with a recognition branch to generate a bounding box ([0020]:  Mask-RCNN[22] is an extension of Faster-RCNN, and adds a new branch for predicting segmentation masks based on each Region of Interest; take crops from shared convolutional features; [0022]: these landmarks are calculated to form coordinates (x,y) by using a mask mean method; [0030]: a second get mask mean layer of dimension; [0033]: apply a mask mean layer at 112 to the coarse heat map; [0035]; [0069]: showing a bounding box or region, showing a mask).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Denigan and Frederick to include using a Mask region-based convolutional neural network (Mask-RCNN) to both identify and segment surface cracks, wherein the Mask-RCNN includes a mask branch to produce a segmentation mask in parallel with a recognition branch to generate a bounding box as taught by Li (‘209). The motivation for doing so would have been to maximize performance and classification accuracy for a given computational budget which consists of the number of required learnable parameters; to provide a high degree of accuracy, along with an intuitive means of seeing the network's understanding and confidence of landmark regression as taught by Li (‘209) in paragraphs [0017], [0019], and [0020].

Regarding to claim 15 (ORIGINAL), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 15. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200284686 A1) in view of Denigan (US 20210082102 A1), in view of Frederick (US 20200166907 A1), and further in view of Feng (US 20180336683 A1).
Regarding to claim 8 (ORIGINAL), Li in view of Denigan and Frederick discloses the method of claim 1, further comprising: 
 Li in view of Denigan and Frederick fails to explicitly disclose:
training the deep learning process using transfer learning which applies a network pretrained with a base dataset and task and then transfers learned features to a second network that is fine-tuned with a crack image dataset to produce a final model.
In same field of endeavor, Feng teaches:
training the deep learning process using transfer learning which applies a network pretrained with a base dataset and task and then transfers learned features to a second network that is fine-tuned with a crack image dataset to produce a final model (Fig. 3A; [0052]: a convolutional neural network (CNN) for multi-label semantic edge training; [0085]:  a memory to store a neural network trained for performing a multi-label edge classification of input images assigning each pixel of edges of objects in the input images into one or multiple semantic classes, a processor to transform the image into a multi-label edge-map using the neural network detecting an edge of the object in the image and assigning multiple semantic labels to at least some pixels forming the edge, and an output interface to render the multi-label edge-map; [0088]:  The neural network of the image processing system is trained to minimize a loss function of a difference between the multi-label edge-map of training images performed by the neural network and ground truth multi-label edge-map of the training images having at least some edge pixels classified into multiple semantic classes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Denigan and Frederick to include training the deep learning process using transfer learning which applies a network pretrained with a base dataset and task and then transfers learned features to a second network that is fine-tuned with a crack image dataset to produce a final model as taught by Feng. The motivation for doing so would have been to improve the accuracy of semantic boundary detection; perform a real time fast edge detection method using structured random forests; to push the detection performance to state-of-the-art; to improve over previous state-of-the-art methods with significant margins as taught by Feng in paragraph [0037], [0045], and [0084].

Regarding to claim 9 (ORIGINAL), Li in view of Denigan, Frederick, and Feng discloses the method of claim 8, wherein the crack image dataset (Li; Fig. 8; [0093]:  the ROI is shown in a box; Fig. 8; [0094-0095]) includes a plurality of 2D images of infrastructure captured during inspections and labeled with bounding boxes or mask images that identify cracks (Li; [0027]: detect cracks on a steel box girder and asphalt surfaces using deep learning; Fig. 2; [0044]: no crack and cracked as illustrated in Fig. 2; a collection of highlighted feature points 32 indicates the location of a crack 40 in the structure 30; 
    PNG
    media_image8.png
    222
    334
    media_image8.png
    Greyscale

Fig. 12; Fig. 8 (a-c); [0094]: a subset of the feature points in a bounding box shown in (b) have been highlighted and segmented by the crack detector 134, as a detected point cloud 400; the crack 312 should pass through the detected point cloud 400 shown in Fig. 8 (c); Fig. 9; [0095]: the crack opening is segmented and quantified by the crack qualifier 136; Fig. 10; [0096]: the crack opening measurements and segments are shown in term of number of pixels; [0114]: detect cracks; [0115]: the crack detector 134 detects and highlights the feature points at the centers of the LCRs).
Li in view of Denigan, Frederick, and Feng further discloses a plurality of 2D images of infrastructure captured during inspections and labeled with bounding boxes or mask images that identify cracks (Denigan; Fig. 3A-3B; [0024]: Imaginary bounding box 308 around the curb ramp 302; Imaginary bounding box 308 around the curb ramp 302 illustrates a target area for which 3D data points may be obtained; Fig. 6; [0038]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616